Per Curiam.

Under the clear language of the indorsement, which excluded Michael Cerussi from coverage, the plaintiffs are entitled to reimbursement for the amount they admittedly paid out for him in medical and compensation benefits. The *542grounds advanced by defendant for not allowing such recovery, to wit, illegality and lack of consideration, are untenable.
The judgment should be reversed, with $30 costs, and judgment directed for plaintiffs as prayed for in complaint, with costs.
Concur — Hofstadtbr, J. P., Aurelio and Tilzer, JJ.
Judgment reversed, etc.